                 Case 2:20-cv-01293-MJP Document 11 Filed 02/11/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JACOB ADRIEN NELSON,

 9                              Plaintiff,                Case No. C20-1293-MJP

10          v.                                            ORDER

11   KING COUNTY SHERIFF'S OFFICE, et
     al,
12
                                Defendants.
13

14
            Having reviewed the Report and Recommendation of the Honorable Michelle L.
15
     Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining
16
     record, the Court finds and ORDERS:
17
            (1)      The Court ADOPTS the Report and Recommendation.
18
            (2)      Plaintiff’s amended complaint (dkt. # 7) and this action are dismissed without
19
     prejudice for failure to prosecute.
20
     //
21
     //
22
     //
23




     ORDER - 1
             Case 2:20-cv-01293-MJP Document 11 Filed 02/11/21 Page 2 of 2




 1         The Clerk is directed to send copies of this Order to the parties and to Judge Peterson.

 2         Dated this 11th day of February, 2021.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
